Case 18-50936-K.]C Doc 5-1 Filed 11/28/18 Page 1 of 6

_E;)M.,.l_

Stipulati¢)n

0§:23899592. 1

 

Case 18-50936-K.]C Doc 5-1 Filed 11/28/18 Page 2 of 6

IN THE UNI'I`ED STATES BANKRUPTCY COURT
FOR THE I)ISTRICT OF DELAWARE

 

Chapter l l

ln re:

Case No. 17-12560 (KJC)
WOODBRIDGE GROUP OF COMPANIES, LLC,

el al. ,l (Jointiy Adrninistered)

Debtors.

 

WOODBRIDGE GROUP OF COMPANIES, LLC
and WOODBRIDGE MORTGAGE

INVESTMENT FUND 2, LLC,
Adversary Proceeding

Piaintii"fs, No. 18-50936 (KJC)
vs.

JUDITH C. DOYLE LIVING TRUST DATED 7-31»
2009,

Defendant.

 

 

STIPULATION REGARDING ELECTION TO RECLASSIFY AS CLASS 3 CLAIM

This Stipulation is entered into by and between, on the one hand, Judith C. Doyie Living
Trust Dated 7-31-2009 (“Clairnant”) and, on the other hand, the above-captioned debtors and
debtors in possession (collectively, the “MQ§,” and with Ciaimant, the “@t_ie_s” and each a
“W_l'f'£”)-

A. WI-IEREAS, on Decernber 4, 20l7, the Debtors commenced voiuntary cases

under chapter ll of the United States Bankruptcy Code in the United States Bankruptcy Court

 

‘ The last four digits oi'Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
The mailing address for Woodbridge Group of Cornpanies, LLC is iril¢l() Ventura Boulevard #302, Sherman Oaks,
Caiifornia 91423. Due to the fargo number of debtors in these cases, which are being jointly administered for
procedurai purposes only, a complete list of the Debtors, the East four digits of their federal tax identification
numbers1 and their addresses are not provided herein A compiete list of this information may be obtained on the
website of the Debtors’ noticing and claims agent at Www.gardencit\/group.coin/cases/WGC, or by contacting the
undersigned counsel for the Debtors.

173013.1 .2

Case 18-50936-K.]C Doc 5-1 Filed 11/28/18 Page 3 of 6

for the District of Delaware (the “BankrthCy Court”);

B. WHEREAS, on August 22, 2018, the Debtors filed the First/lmended .]oint
Chapter l l Plan ofLiqai`dafion of Woodbridge Group ofCompanies, LLC and Its Af]?liated
Debtors {Docket No. 2397] (as it may be amcnded, supplemented, or modified from time to time
pursuant to the terms thereof, the “M”),Z and on October 26, 20] S, the Bankruptcy Court
entered an order confirming the Plan {Docl<et No. 2903];

C. WHEREAS, the Plan provides, inter nlia, that each Holder of a Class 6 Non-
Debtor Loan Note Claim may agree, by electing on its Ballot, to the reclassification of such
Class 6 Claim as a Class 3 Standard Note Claim;

D. WHEREAS, Claimant holds a Class 6 Non-Debtor Loan Note Claim (the
“M”) with a Net Note Claim amount of $98,862.49;

E. WHEREAS, Claimant did not elect on Claimant’s Ballot to reclassify the Claim
as a Class 3 Standard Note Claim;

F. WHEREAS, as contemplated by Section 3.7 of the Plan, on November 16, 2018,
certain of the Debtors initiated the above-captioned adversary proceeding (the “Adversary
Proceeding”) against Claimant, seeking to, among other things, (i) avoid and recover monies
previously paid to Claimant as fictitious profits; (ii) disallow the Claim pending repayment of the
fictitious profits received prepetition; and (iii) obtain a final determination that the Claim is not
actually secured by any perfected lien or security interest‘, and

G. WHEREAS, Claimant now desires to have the Claim reclassified as a Class 3
Standard Note Claim, with such Claim to receive the treatment set forth in the Plan for Class 3

Standard Note Claims, waiving any assertion that such Claim is secured by any lien or security

 

2 Capita|ized terms used but not defined herein shall have the meaning ascribed to such terms in the Plan.

1730;3,1.2 2

Case 18-50936-K.]C Doc 5-1 Filed 11/28/18 Page 4 of 6

interest in any property of the Debtors’ estates, and the Debtors do not object to the
reclassification of the Claim as a Class 3 Standard Note Claim on these terms

NOW THEREFORE, the Parties agree as follows:

l. Recitals A through G, inclusive, are true and correct and are an integral part of
this Stipulation.

2. Th.e Parties warrant that they are authorized to enter into this Stipulation and that
by their signatures below, it will become binding on the Parties, subject only to Bankruptcy
Court approval

3. Claimant shall be deemed to have elected to reclassify the Claim as a Class 3
Standard Note Claim as if Claimant had made such election on Claimant’s Class 6 Ballot.

4. The Claim shall be deemed a Class 3 Standard Note Claim under the Plan, With
the Net Note Claim of Such Claim equal to $98,862.49, and shall receive the treatment set forth
in the Plan (including, without limitation, under Section 3.4 of the Plan) for Holders of Class 3
Standard Note Claims. For the avoidance of doubt, the Claim shall be an unsecured Claini, and
shall not be secured by any lien or security interest in any property of the Debtors’ estates

5. Promptly upon Court approval of this Stipulation, the Debtors shall cause the
Adversary Proceeding to be dismissed with prejudice

6. The Bankruptcy Court shall have exclusive jurisdiction and power to resolve any
dispute arising out of, relating to, or deriving from this Stipulation and has the jurisdiction and
power to enter a final order thereon

[Remainder ofpage intentionally left blank]

mails _2 3

i?3013.l .2

Case 18-50936-K.]C Doc 5-1 Filed 11/28/18 Page 5 of 6

woot)aair)oa enour or CoMrANiss,
LLC, ar AL. y ry /

By: »"” ¢- .¢ 7
Name: Bradley D. Sharp
Title: Chief` Restructuring Officer

JUDITH C. DOYLE LIVING TRUST
DA'i`ED 7-31-2009

By:

 

Name:

 

Case 18-50936-K.]C Doc 5-1 Filed 11/28/18 Page 6 of 6

\.

Dated: [ [- 92 / ‘~ ,2018 WOODBR.IDGE GROUP OF COMPANIES,
LLC, ET A.L.
By'

 

Name: Bradley D. Sharp
Title: Chief Restructuring Officer

JUDITH C. DOYLE LIVING TRUST
DATED 7-31-2009

By:]!\z;jd`:,_l,\_f'ti.» C- ®Ve-/[, s=j»i~a.£-_/i;#

173013.1 .2 4

 

